DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 3-5, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urata (US PGPub # 2019/0373842). With respect to claim 1, the Urata reference discloses an apparatus1 comprising:
	(a) a weighing device (2), said weighing device comprising:
	(1) a holder (1), said holder being adapted to removably receive the object to be weighed;
	(2) a load sensor (2,3), said load sensor being adapted to determine the weight of the object to be weighed (¶ 0044);
(b) a programmable logic controller (22), said programmable logic controller being in electrical communication with the weighing device (¶ 0030);
(c) a cloud platform (32), said cloud platform being in electrical communication with the programmable logic controller (¶ 0051);
(d) an application program interface (API), said application program interface (API) being in electrical communication with the cloud platform (¶¶ 0033-0036);
(e) a means for removably attaching the weighing device to an anchoring device (inherent: the weighing sensors (2,3) are attachable to the anchoring base (15) somehow, and the fastening means for load cells are usually bolts or screws).
	With respect to claims 3-5, the system disclosed has a visual and an audio notification device (¶¶ 0030 & 0053).
	With respect to claim 9, the holder ((12) has a spacer (11). See Figure 4.
	With respect to claim 11, the control device (22) would inherently have to be a microprocessor to fit into the space shown.
	With respect to claim 12, the microcontroller has a speaker (Fig. 1).
	With respect to claim 13, the method of use is inherent to the device disclosed.


Claims 13, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhaskar et al (US PGPub # 2020/0299120). With respect to claim 13, the Bhaskar reference discloses a method for filling a container comprising:

(a) providing a yield improvement system adapted to weigh an object (¶¶  0007-0008), said yield
improvement system comprising:
(1) a weighing device (116), said weighing device comprising:
(i) a holder(weighing pan (unlabeled) shown in Fig. 1), said holder being adapted to removably receive the object (108) to be weighed;
(ii) | a load sensor (inherent: the scale has to have a weight sensor to be operative), said load sensor being adapted to determine the weight of the object to be weighed;
(2) a programmable logic controller (120), said programmable logic controller being in electrical communication with the weighing device (Fig. 1);
(3) a cloud platform (126), said cloud platform being in electrical communication with the programmable logic controller (¶ 0025);
(4) an application program interface (¶¶ 0026-0027), said application program interface (API) being in electrical communication with the cloud platform;
(5) a means for removably attaching the weighing device to an anchoring device (inherent: the scale must be attached to the base of the scale somehow: and the fastening means for load cells are usually bolts or screws);
(b) weighing the object (¶ 0028).
	With respect to claim 14, the system disclosed gives an alert such as a flashing light or buzzer if a container is absent (¶ 0024).
With respect to claims 16 and 18, the weighing device detects when the container is partially filled, and when it is full (¶¶ 0029-0030).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Urata (US PGPub # 2019/0373842) in view of Cornelius et al (US # 4,856,605). The Urata reference does not disclose that its power source (28) is a solar energy generation source, but this was a well known alternative power source for an electronic scale as shown by the example of Cornelius (Abs.) and it would have been obvious to use a well-known electrical power source in the scale of Urata motivated by its known suitability for its intended use.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Urata (US PGPub # 2019/0373842) in view of Triener (US PGPub # 2012/0299731). It is unclear if the scale of Urata has a display on the weighing device itself, but it was known to place a display on the scale housing of an internet scale as shown by the example of Triener (Figs. 2 & 8), and it would have been obvious to the ordinary practioner to place a redundant display on the housing of the scale itself for the convenience of the user.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Urata (US PGPub # 2019/0373842) in view of Hargabus (US # 7,589,287). Urata does not disclose a magnet for holding the two parts (11,12) of the holder together, but using strong magnets as a quick-release  fastener was well known as shown by the example of Hargabus (Col. 6, ll. 39-45) and therefor would have been obvious to the ordinary practioner motivated by its known suitability for its intended use.


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar et al (US PGPub # 2020/0299120). With respect to claim 15, the system disclosed detects the weight of the container (¶ 0028), so it would have been obvious to the ordinary practioner to use this weight to determine the size of the container so as to determine how much volume  of fluid that the container can hold.
With respect to claim 17, since the system is designed to detect abnormal conditions and alert the user accordingly, it would have been obvious to alert the user to an overfill, as this would have been an abnormal condition that needed the user to take action to correct.


Conclusion
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Langley shows a cloud scale similar to the applicant’s claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/               Primary Examiner, Art Unit 2855                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The intended use statement that this apparatus is an “yield improvement system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.